Citation Nr: 1216336	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arthritis of the lower extremities, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1954 to May 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in March 2009, September 2010, and January 2011, when it was remanded for additional development.  In August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

[When this matter was first before the Board (in March 2009), the Veteran was seeking service connection for both arthritis and neurological disability of the lower extremities.  An interim, June 2010, rating decision, in pertinent part, granted service connection for right leg peripheral neuropathy, rated 10 percent, effective March 4, 2004.  The Veteran did not appeal the June 2010 decision.  Hence, what remains for consideration (as was noted in the September 2010 and January 2011 remands) is the matter of service connection for lower extremity arthritis.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Arthritis of the lower extremities was not manifested in service or in the first postservice year, and the Veteran's current arthritis of the lower extremities is not shown to be related to his service, or to have been caused or aggravated by his service-connected low back disability.






CONCLUSION OF LAW

Service connection for arthritis of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

A May 2004 letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  He was not notified of what is necessary to establish a disability rating or effective date of an award.  However, such notice is moot because this decision does not grant service connection.  He has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate. 
The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination/medical opinion in November 2010 (with addendum opinion in February 2011).  Furthermore, the Board secured a January 2012 VHA medical advisory opinion in this matter.  As will be discussed in greater detail below, the VHA opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative were advised of the opinion; his representative responded with additional argument in April 2012.  He has not identified any pertinent evidence that remains outstanding (in a June 2011 statement, he indicated that he did not have any additional evidence regarding his appeal).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's service connected low back disability encompasses fibromyositis of the lumbar paravertebral muscles, and an L4-L5 bulging disc and L5-S1 herniated nucleus pulposus with degenerative disc disease.  As was noted above, he has been awarded service connection for right leg peripheral neuropathy as secondary to his service connected low back disability.  

The Veteran's  STRs show that on examination for enlistment (in November 1954) his lower extremities were normal.  On examination for separation (in May 1956) it was noted that the lower extremities were abnormal on clinical evaluation (the problem being that the right leg was one inch longer than the left and there was a pelvic tilt).  

Postservice VA and private treatment records and February 1968, March 1981, February 1988, August 2001, June 2004, and April 2009 VA examination reports note the Veteran's complaints of radiating pain and numbness in the legs and knees.  [The February 1968 VA examination report also noted a diagnosis of congenital shortening of the left lower extremity.]  A May 2005 right knee X-ray was normal.  

The initial post service evidence of lower extremity joint pathology is a November 2007 VA X-ray report which notes mild degenerative joint disease of the knees.  A March 2009 report of private right knee X-ray also notes narrowing of all three compartments with rheumatoid and osteoarthritis, and patellar enthesopathy.  A VA whole body scan in May 2009 was interpreted as showing inflammatory, traumatic, or degenerative changes in the knees (with particular severe involvement of the right patella), ankles and feet.  

On November 2010 VA joints examination, bilateral knee degenerative joint disease (degenerative arthritis) was diagnosed.  The examiner reviewed the Veteran's claims file and opined that the knee arthritis was not at least as likely as not directly related to the Veteran's active service/orthopedic complaints noted therein.  

In a February 2011 addendum to the November 2010 VA examination report, the examiner opined that "[i]t is NOT [emphasis in original] at least as likely as not that such disability (bilateral knee arthritis) was caused or aggravated by (increased in severity due to) the Veteran's service connected low back disability."  The stated rationale for the opinion was that "the bilateral knee condition is degenerative in nature and not related to the lower back condition."  

In August 2011, the Board found that the evidence regarding a nexus between the Veteran's bilateral knee arthritis and his service-connected low back disability was inadequate for rating purposes and sought a VHA expert medical advisory opinion to resolve the matter.  In a January 2012 response a VA orthopedic surgeon who reviewed the claims file opined that "it is not at least as likely as not that the bilateral knee arthritis is directly related to the Veteran's active service.  I find nothing in the record that would indicate that there was an injury to the knees or a disease of the knees while he was on active duty."  The expert continued:  

It is not at least as likely as not that the bilateral knee arthritis was caused by or aggravated by the Veterans low back disability.  There is nothing creditable in the medical literature that would lead me to consider that there was a relationship between these two conditions.  Nothing in my study of anatomy, physiology, pathology or orthopedic surgery would lead me to consider that there might be a cause and effect type relationship between these two conditions.  The reason that there is no creditable research that I have been able to discover that would relate these two conditions is that no reasonable knowledgeable scientist would expect to find a positive correlation between these two conditions.  It is not reasonable to demand proof that there does not exist this relationship.  

The evidence of record (including VA X-ray examination reports) shows that the Veteran has bilateral knee degenerative joint disease.  However, although his STRs note congenital shortening of the left lower extremity; they are silent for arthritis of either knee (service connection for right leg peripheral neuropathy as secondary to the service connected low back disabilities has been established).  Moreover, the January 2012 VHA medical expert opined that he found "nothing in the record that would indicate that there was an injury to the knees or a disease of the knees while [the Veteran] was on active duty."  Consequently, service connection for arthritis of the lower extremities on the basis that such disability became manifest in service and persisted is not warrranted.  There is also no competent evidence that arthritis of the lower extremities was manifested in the first postservice year (the first documentation of such was in 2007, almost 50 years after service); therefore, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumption (for arthritis).  

There are three requirements (outlined above) that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has arthritis of the lower extremities, the disability for which service connection is sought, and that he has a variously diagnosed service connected low back disability.  What he must still show to substantiate the secondary service-connection claim is that the service-connected low back disability caused or aggravated his current arthritis of the lower extremities.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's service connected low back disability and his arthritis of the lower extremities consists of the report of the November 2010 VA joints examination (with February 2011 addendum) and the January 2012 VHA medical advisory opinion.  Both are to the effect that the Veteran's low back disability neither caused, nor aggravated his lower extremity arthritis.  Of the two opinions the VHA opinion has the greater probative value, as it is accompanied by a more detailed explanation of rationale.  In essence, it indicates that the allegation of an etiological relationship between the Veteran's low back disability and his arthritis of the lower extremities is inconsistent with established medical principles, and is unsupported by any recognized medical literature.  This opinion is by an orthopedic surgeon, who by virtue of training and experience has subject expertise and is competent to offer an opinion in the matter.  Hence, the opinion is probative evidence.  As the opinion is accompanied by an explanation of rationale (with observation that there is no medical literature that supports a contrary position), and there is no competent (medical) evidence to the contrary, it is persuasive.

In April 2012 written argument the Veteran's representative (citing that the Veteran presented sworn testimony of continuity of symptoms) contests the adequacy of the opinion to address the question posed.  However, the medical question remaining to be resolved is not whether or not arthritis of the lower extremities has been present since service.  It clearly was not, as it was first diagnosed nearly 50 years postservice.  While the Veteran may be competent to provide lay evidence (sworn testimony) that he has had a history of lower extremity complaints, whether such complaints represent an underlying disease process such as arthritis is a medical question; he provides no supporting medical opinion or citation to medical literature for his argument.  The question presented to the medical experts was whether (in the absence of a continuity of arthritis, as pain in the lower extremities, of itself, may have various underlying pathology) the current arthritis may be related directly to remote service or (as has been argued more extensively until the representative's April 2012 brief) was caused or aggravated by the Veteran's service connected low back disability?   On both points the VHA opinion is accompanied by adequate explanation of rationale (i.e., there was no etiological event in service to which the arthritis could be directly related; there is no support in medical literature for a nexus between a service connected low back disability, such as the Veteran's, and arthritis in the lower extremities).  These are medical questions beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's arthritis of the lower extremities is somehow directly related to his service, or was caused or aggravated by his service-connected low back disability.  Accordingly, this claim must be denied.


ORDER

Service connection for arthritis of the lower extremities, to include as secondary to a service-connected low back disability, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


